t c memo united_states tax_court herbert v kohler jr et al petitioners v commissioner of internal revenue respondent docket nos filed date phillip h martin peter s hendrixson mary j streitz nathan e honson peter w carter and john rock for petitioners j anthony hoefer and george bezold for respondent 1this case is consolidated for briefing trial and opinion with that of ruth deyoung kohler docket no estate of frederic c kohler deceased natalie a black personal representative docket no and natalie a black docket no memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal estate_and_gift_taxes for and accuracy- related penalties under sec_6662 a in the following amounts petitioner deficiency sec_6662 accuracy-related_penalty herbert v kohler jr dollar_figure dollar_figure ruth deyoung kohler dollar_figure dollar_figure estate of frederic c kohler deceased natalie a black personal representative dollar_figure dollar_figure natalie a black dollar_figure dollar_figure we are asked to decide the fair_market_value of stock of the kohler co kohler or the company owned by the estate of frederic c kohler the estate on the alternate_valuation_date the parties stipulated that the value of the kohler stock at issue in the related gift_tax cases shall be calculated by reference to the value of the kohler stock we determine in the estate_tax case the parties have also agreed that the per share value for the different classes of kohler stock in each case 2all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated shall be determined by reference to an agreed formula that takes into account the value of the kohler stock we determine we are also asked to decide whether each petitioner is liable for the accuracy-related_penalty the parties have resolved all other issues the estate reported on the estate_tax_return that the kohler stock it owned was worth dollar_figure on the alternate_valuation_date respondent determined that the kohler stock the estate owned was worth dollar_figure million on the alternate_valuation_date we hold that the fair_market_value of the stock the estate owned is dollar_figure as reported on the estate’s tax_return because we have sustained the estate’s valuation of its kohler stock we accordingly also find that the estate is not liable for the accuracy-related_penalty we also find that the petitioners in the gift_tax cases are not liable for the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference herbert v kohler jr ruth 3the estate reported that its kohler stock was worth dollar_figure on the alternate_valuation_date and attached an appraisal to its return indicating the stock was worth dollar_figure the parties stipulated that the appraisal report determined the stock was worth dollar_figure the parties do not explain this dollar_figure discrepancy deyoung kohler and natalie a black resided in kohler wisconsin at the time they filed their petitions frederic was domiciled in wisconsin when he died and his estate was probated in wisconsin circuit_court sheboygan county wisconsin the kohler company and the kohler family kohler is a well-known international manufacturer of plumbing products cabinetry tile home furnishings generators engines transfer switches and switchgear and also owns and operates hospitality and real_estate businesses kohler has been a private company predominantly owned by the kohler family since its founding in many kohler family members are kohler employees petitioners herbert v kohler jr herbert and ruth deyoung kohler ruth as well as the late frederic c kohler frederic are the children of herbert v kohler sr and the grandchildren of the founder of kohler john michael kohler herbert has worked at kohler almost all of his life beginning by rotating through the manufacturing divisions during the summers when he was in his late teens and early twenties herbert has been the chairman and chief executive of kohler since and president since ruth who is herbert and frederic’s sister was never an employee director or officer of kohler and was not involved in company management at any time frederic who is herbert and ruth’s brother suffered from schizophrenia and was adjudged incompetent when he wa sec_21 years old he never married had no children and was under a guardianship throughout his adult life herbert served as guardian of his person and a_trust company was frederic’s guardian ad litem frederic did not work at kohler other than for a brief period as an inspector in the enamel shop in his early twenties frederic was not involved in management and was never a director or officer of kohler frederic was diagnosed in with carcinoma and was seriously ill during the months before he died he died unexpectedly of a heart attack on date at age only weeks before the cancer would have become extremely painful for him when he died frederic owned shares of kohler common_stock which was approximately dollar_figure percent of all outstanding capital stock of the company after his death herbert’s wife natalie black natalie who was close to frederic personally was appointed personal representative of the estate natalie is the general counsel of kohler before joining kohler in she worked at quarles brady a wisconsin law firm kohler’s business kohler operates its business through four separate divisions the kitchen and bath division is the largest of the four divisions and generated to percent of the company’s revenues and profits annually in the years leading up to and including kitchen and bath is a full line plumbing products business that manufactures sinks lavatories toilets bathtubs faucets cabinetry tile and other products the second largest division is power systems which generated to percent of kohler’s revenues and profits annually in the years leading up to and including power systems manufactures and sells small gas engines that power lawn garden and turf equipment as well as small industrial equipment generators and automatic transfer switches and switchgear the interiors division the third largest manufactures and sells home furnishings and was responsible for percent of kohler’s revenues and profits annually in the years leading up to and including the smallest division is hospitality which owns and operates a resort a spa and several golf courses the hospitality division generated about percent of kohler’s revenues and profits annually in the years leading up to and including all four divisions focus on maintaining the standard of quality and remaining on the leading edge of processing and product design kohler’s stated mission is to improve the level of gracious living and to develop products and services that fit this mission kohler’s diverse product mix is unique no other company sells all of the same types of products privately held company kohler has always been a privately held family business the kohler family intends to continue their business as a private company management did not view dealing with stock analysts outside probing and pressure to produce earnings and raise the stock price on a regular basis to be in the best interests of the company herbert realized that public companies were much more beholden to stock analysts than private companies herbert was convinced that this type of dependence on outside forces could lead to unfavorable results for the company for example kohler had a long history of faith in its investments and did not seek to unload them at the first sign of unprofitability a public company might have less flexibility because a poorly performing investment might decrease earnings and depress the stock price kohler management was happy to avoid these types of concerns kohler had a unique perspective on its role as a company rather than seeking to maximize its earnings at every opportunity several members of kohler management including herbert and natalie viewed themselves as stewards responsible for the various constituencies the company touched including associates customers suppliers and employees this view was another advantage of being a privately owned company that benefited the community at large and likely would have been more difficult to implement and maintain if kohler were public accordingly kohler has never registered its stock with the securities_and_exchange_commission and has never publicly sold its stock kohler stock has never traded on any organized securities exchange small lots usually just one or two shares were sold periodically in private transactions bid and ask prices for shares of kohler stock were listed in the national quotations bureau’s pink sheets about trades in kohler stock were listed in the pink sheets from date through date kohler has paid dividends to its shareholders at least annually since about kohler’s stated policy was to reinvest at least percent of its earnings in its business each year with to percent of earnings paid to shareholders as dividends in recessionary times kohler’s policy was to continue paying dividends even if it meant not reinvesting the percent kohler management knew that the shareholders often depended on their dividends for their well-being receiving dividends was the primary way a kohler shareholder could receive a return on his or her investment because the company was private the shareholder could not simply sell the shares whenever he or she wished and could not count on appreciation in market price to provide a return dividends were therefore important to shareholders and kohler recognized that the plans kohler generally used two types of projections to plan for its business these projections were called the management plan and the operations plan and each had different uses the management plan was a set of achievable targets and reflected the realities of the business and management’s best judgment of where the company would be the management plan was given to outsiders intending to transact with kohler such as insurance_companies and banks kohler also used the management plan internally for capital planning acquisition planning and tax planning management intended the management plan to be a good predictor of the company’s performance and updated the management plan throughout the year to reflect kohler’s actual results kohler also developed an operations plan which was a projection of what could theoretically be achieved in a perfect environment the operations plan was built on the assumptions that each business unit would maximize its results and no contingencies or unforeseen events would occur the operations plan was not generally updated throughout the year to incorporate new information or unforeseen events the management plan projected_earnings for to be below those for and reflecting the difficulties in the international markets at the time and economists’ predictions of either slow growth or a decline in the united_states economy indeed herbert was aware of excesses creeping into the market and knew the company’s international investments were not doing well the reorganization in early kohler family members various charities established by kohler family members and trusts for the benefit of kohler family members held most of the shares of kohler stock outside shareholders however held about percent of the kohler stock in date the kohler family and management wanted to keep the company as privately owned as possible and remove the outside shareholders the family and management also wanted to facilitate estate_planning for kohler family members and allow later generations a vote on company matters in addition the family and management wanted to resolve control and ownership questions and ensure that kohler was ready for future generations of the family to take control when the time came the family and management considered various options and decided a reorganization would best meet the company’s needs kohler initially retained the dorsey and whitney law firm to assist in the reorganization in early the reorganization was finally completed and became effective on date the reorganization replaced the old shares of kohler common_stock with new classes of shares that had various voting rights and dividend preferences for each old share family shareholders had the right to receive either dollar_figure in cash or one share of voting common_stock which had one vote per share shares of series a nonvoting common_stock and shares of series b nonvoting common_stock which carried the right to an additional cumulative cash dividend4 of dollar_figure per share for each of years following the reorganization nonfamily shareholders could not elect to accept new shares instead they were required to either accept the dollar_figure per old share cash_out price or to exercise dissenter’s rights all of the new shares of kohler stock were subject_to transfer restrictions and a purchase option to ensure that family shareholders would continue to own all of the shares of kohler the reorganization qualified as a tax-free reorganization under sec_368 certain nonfamily shareholders exercised their dissenters’ rights in the reorganization and litigated with kohler to achieve a higher price for their shares some of these shareholders also claimed that kohler management breached their fiduciary duties kohler ultimately settled with these shareholders for varying 4an additional cumulative cash dividend is a dividend paid in addition to the dividends periodically declared and paid to all shareholders if the additional dividend is not declared and paid when due the arrears accumulate prices up to dollar_figure per share in some cases a portion of the settlement price was attributable to settling the dissenters’ claims for breach of fiduciary duty the estate which owned dollar_figure percent of the voting_stock before the reorganization could not have blocked or approved the reorganization on its own the estate opted to receive new kohler shares in the reorganization rather than accept cash after the reorganization the estate owned dollar_figure percent of the outstanding shares of kohler stock the estate owned a greater percentage of kohler after the reorganization than before because the nonfamily shareholders had been cashed out the block of stock the estate owned was not sufficient by itself to vest the estate with the power to change management change the board_of directors or amend the articles of incorporation valuation of kohler stock on the estate_tax_return the estate consisted of primarily cash some securities and personal effects and the kohler stock natalie as personal representative of the estate retained willamette management associates wma to value the kohler stock the estate owned natalie selected wma for several reasons wma had periodically appraised the company for various purposes in the past and knew the company and its business already natalie was also impressed by wma’s national reputation and wma’s connection to shannon pratt who wrote a well-known book on appraisals entitled valuing a business robert schweihs mr schweihs was the wma appraiser who handled the valuation of the estate’s stock and natalie knew he was well recognized in the field and was co- author of valuing a business natalie gave mr schweihs all the information he requested in connection with his appraisal wma’s appraisal report determined that the fair_market_value of the kohler stock held by the estate as of date was dollar_figure0 million wma also determined that the value of the kohler stock held by the estate on the date frederic died was dollar_figure5 million natalie attached the appraisal reports to the estate_tax_return the estate filed natalie elected to value all of the property in frederic’s gross_estate as of the alternate_valuation_date of date and reported the value of the kohler stock on that date dollar_figure on the estate_tax_return during examination of the estate’s return respondent requested numerous documents many of which the estate produced respondent issued a summons to the estate to obtain certain documents dealing with post-valuation date events and documents containing sensitive kohler business information the estate filed a motion to quash the summons natalie as personal representative of the estate was concerned about the relevancy 5see supra note for a discussion of a minor inconsistency between the estate_tax_return the parties’ stipulations and the wma appraisal of the information respondent requested and sought to protect the private company information see estate of kohler v united_states aftr 2d ustc par big_number e d wis the court denied the motion to quash and the estate then produced the requested documents deficiency notices respondent issued a deficiency_notice to the estate that determined the fair_market_value of the kohler stock the estate held on the alternate_valuation_date was dollar_figure million this valuation was based on an appraisal report prepared by richard may of valumetrics advisors inc the estate timely filed a petition respondent also determined deficiencies in gift_taxes for herbert natalie and ruth and each also filed a timely petition opinion we are asked to determine the fair_market_value of the kohler stock the estate held and whether any of the petitioners are liable for the accuracy-related_penalty the estate argues that the aggregate fair_market_value of the kohler stock it held on the alternate_valuation_date was dollar_figure respondent argues that the fair_market_value of the stock on the alternate_valuation_date was dollar_figure million a difference of approximately dollar_figure million from the value the estate reported we shall begin by considering the burden_of_proof i burden_of_proof in general the commissioner’s determinations in the deficiency_notice are presumed correct and the taxpayer has the burden of proving that the commissioner’s determinations are in error see rule a 290_us_111 the burden_of_proof may shift to the commissioner with respect to a factual issue relevant to a taxpayer’s liability for tax under certain circumstances however if the taxpayer introduces credible_evidence and establishes that he or she substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and b at trial we granted the estate’s motion to shift the burden_of_proof to respondent because we found that the estate introduced credible_evidence including the testimony of several factual witnesses substantiated items maintained records and cooperated with respondent’s reasonable requests a the estate’s cooperation with respondent respondent urges us to revisit the question of the burden_of_proof now arguing that the estate did not cooperate with respondent’s reasonable requests because the estate filed a sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 motion to quash a summons that respondent had issued to obtain certain documents from the estate we disagree based on our review of the record and petitioners’ arguments we find that the estate had a good_faith belief that some of the documents respondent sought were irrelevant sealed or contained sensitive kohler business information and filed a motion to quash the summons to protect its rights once the court denied the estate’s motion to quash the summons the estate provided the documents respondent requested respondent has not argued that respondent’s investigation was impaired by any lack of documentation moreover the voluminous exhibits that are part of the record belie this argument respondent cites several cases where we did not shift the burden_of_proof to the commissioner where the commissioner was forced to issue a summons to force compliance with an information request amc trust v commissioner tcmemo_2005_180 rinn v commissioner tcmemo_2004_246 burnett v commissioner tcmemo_2002_181 affd 67_fedappx_248 5th cir pham v commissioner tcmemo_2002_101 no case that respondent cites involves a taxpayer’s legitimate attempt to protect confidential or proprietary business information in contrast these cases involve sham trusts taxpayers who failed to file returns taxpayers who had unreported income and taxpayers who asserted typical tax-protester arguments these cases can be characterized as involving taxpayers with a pattern of noncooperation with the commissioner and failure to comply with tax obligations unlike the cited cases the estate had legitimate concerns about providing confidential and proprietary business information that was possibly irrelevant and sought to protect the company by not producing this information until a court required it this is not a tax_protester or sham trust case in fact the estate was cooperative throughout the audit and produced most of the documents respondent requested including the documents subject_to the summons once the estate lost its motion to quash the summons see estate of kohler v united_states supra simply because the estate filed a motion to quash a summons due to legitimate concerns about the relevancy of the information sought does not require a finding that the estate failed to cooperate with respondent b the estate’s introduction of credible_evidence respondent also argues that the estate has not produced credible_evidence in support of its position see sec_7491 respondent points out that we have previously held that opinion testimony is not credible_evidence to support shifting the burden_of_proof see estate of jelke v commissioner tcmemo_2005_131 estate of jelke involved a disagreement regarding a finite legal conclusion whether a corporation’s value should be reduced to reflect a built-in capital_gain liability id we held there that the burden_of_proof issue was irrelevant when essentially no facts are in dispute and we declined to determine which party had the burden_of_proof id we agree that where the underlying facts are not in dispute it is irrelevant who has the burden to prove these facts see id estate of deputy v commissioner tcmemo_2003_176 here however the parties dispute several important underlying facts we are asked to determine the fair_market_value of a portion of a privately held company operating in numerous market segments and geographical regions which is a question of fact see 323_us_119 304_us_282 the parties devote numerous pages in their briefs to objecting to the other side’s proposed findings_of_fact cf estate of deputy v commissioner supra for example the parties dispute the predictive value of the operating plan versus the management plan and the impact of various economic indicators on the fortunes of the kitchen and bath business segment moreover the estate introduced the testimony of several fact witnesses in addition to the estate’s two experts to support its position these witnesses included herbert natalie and jeffrey cheney who is the chief financial officer and vice president of kohler the parties also provided the court with a stipulation of facts containing nearly exhibits which they used on brief to support their respective positions and to object to each other’s proposed findings and positions there are enough facts at issue to make the burden_of_proof a meaningful issue rather than simply an academic one cf estate of jelke v commissioner supra estate of deputy v commissioner supra on this record which includes such voluminous evidence we find that the estate introduced credible factual evidence supporting its position accordingly we find that the estate has satisfied the requirements of sec_7491 and we stand by our ruling at trial that respondent has the burden_of_proof ii choice of valuation_date and stock to be valued we now consider the appropriate valuation_date and the characteristics of the stock to be valued a choice of valuation_date before trial petitioners and respondent each filed motions for partial summary_judgment regarding whether the post- reorganization kohler stock or the pre-reorganization kohler stock should be considered in the valuation the court denied both motions then because the issue was premature respondent then sought to amend respondent’s answer after the deadline for motions with respect to the pleadings to assert that the proper valuation_date was the date of frederic’s death rather than the alternate_valuation_date we denied respondent’s motion to amend his answer due to the substantial disadvantage and prejudice to petitioners if respondent amended his answer at such a late date we accordingly shall not consider respondent’s renewed arguments that the stock should be valued on the date of frederic’s death rather than the alternate_valuation_date b stock to be valued respondent renews two arguments he made in his motion for partial summary_judgment regarding the stock to be valued he argues that we should value the pre-reorganization stock on the alternate_valuation_date or alternatively that we should ignore the transfer restrictions and the purchase option in valuing the post-reorganization stock although these issues are now ripe for decision we reject both respondent’s arguments general rules on valuation_date sec_2032 allows the executor of an estate to choose to value the estate’s property at a time after the date of death sec_2032 if an executor chooses this option property distributed sold exchanged or otherwise_disposed_of within months after the decedent’s death is valued as of the date of the distribution sale exchange or other_disposition sec_2032 property that has not been distributed sold exchanged or otherwise_disposed_of within months after the decedent’s death is valued as of the date months after the decedent’s death sec_2032 the election to use the alternate_valuation_date may only be made if it has the effect of decreasing the value of the gross_estate and the sum of the estate_tax and the generation-skipping_transfer_tax imposed with respect to decedent’s property sec_2032 there is an exception for tax-free reorganizations under sec_368 stock exchanged for stock of the same corporation in a tax-free reorganization is not treated as distributed exchanged sold or otherwise_disposed_of under sec_2032 sec_20_2032-1 estate_tax regs accordingly the kohler stock is not treated as disposed of on the date of the reorganization and is not valued as of date the date of the reorganization but on the alternate_valuation_date instead see sec_2032 sec c estate_tax regs respondent’s argument that we should value pre- reorganization stock respondent also argues that we should value the pre- reorganization stock rather than the post-reorganization stock as of the alternate_valuation_date we disagree respondent’s argument relies on sec_20_2032-1 estate_tax regs this regulation addresses the rules for certain types of property interests such as dividends and leased property which may undergo changes in form as dividends are declared and paid or rent accrues and is paid it is those property interests that exist as of the date of death that are valued if the executor elects the alternate_valuation_date sec_20_2032-1 estate_tax regs these date of death property interests remain included in the estate even if they change in form such as in a disposition between the date of decedent’s death and the alternate_valuation_date id this provision does not support respondent’s argument that stock received in a tax-free reorganization should be disregarded and that the pre-reorganization stock should be valued instead in fact the regulation does not discuss tax-free reorganizations nothing in this regulation requires us to disregard the tax-free reorganization when valuing the property we therefore find no authority to treat such an exchange as a change in form or to disregard the exchange 7we note that the fair_market_value of the post- reorganization stock must generally equal the fair_market_value of the pre-reorganization stock for the reorganization to be tax free see revrul_74_269 1974_1_cb_87 revproc_86_42 sec 1986_2_cb_722 prerequisite to advance_ruling that a type a merger will be tax free is a representation that the fair_market_value of the acquirer stock and other consideration received will be approximately equal to the fair_market_value of the target stock surrendered in the exchange revproc_81_60 sec_4 d 1981_2_cb_680 prerequisite to advance_ruling that a type e recapitalization will be tax free is a representation that the fair_market_value continued respondent’s argument to disregard transfer restrictions and purchase option respondent argues alternatively that the post-reorganization kohler stock the estate held on the alternate_valuation_date should be valued without regard to the transfer restrictions and purchase option see 347_fsupp_95 n d cal we disagree flanders involved restrictions implemented between the date of death and the alternate_valuation_date that reduced the value of land by percent the district_court held that these restrictions should not be considered in valuing the land relying on statements by a congressman on the floor of congress before the enactment of sec_2032 that the section is intended to address changes in value caused by market forces respondent argues that we should reach a similar result here we look to legislative_history when statutory language is ambiguous 465_us_886 there is no ambiguity here and thus no need to consider legislative_history the terms distributed sold exchanged or otherwise_disposed_of in sec_2032 are explained in the regulations the regulations specify that otherwise_disposed_of does not continued of the shares to be surrendered will equal the shares to be received in exchange as the parties stipulated that the reorganization was tax free we question why respondent continues to make this argument include transactions under sec_368 where no gain_or_loss is recognizable sec_20_2032-1 estate_tax regs moreover we find the regulation consistent with the legislative_history relied on by the district_court in flanders because the legislative_history describes the general purpose of the statute not the specific meaning of otherwise_disposed_of in the context of tax-free reorganizations the meaning adopted in sec_20_2032-1 estate_tax regs is consistent with this general purpose reflecting the secretary’s determination that tax-free reorganizations do not constitute dispositions because of the strict requirements in the corporate_reorganization provisions accordingly we shall value the post-reorganization stock on the alternate_valuation_date including the transfer restrictions and the purchase option see sec_2032 sec_20_2032-1 estate_tax regs iii valuation of kohler stock the estate owned the parties have narrowed the valuation questions in this case to the value of kohler stock the estate owned the value of property is a quintessential question of fact the parties advocate values on the alternate_valuation_date that are approximately dollar_figure million apart we begin our analysis of the experts’ reports after first discussing the law on valuing property a fair_market_value the transfer of the taxable_estate on the decedent’s death is subject_to estate_taxes sec_2001 estate of deputy v commissioner tcmemo_2003_176 the taxable_estate is the gross_estate less allowable deductions sec_2051 the gross_estate includes the value of all property owned by a decedent at the time of death sec_2031 in most instances the value of the gross_estate is the fair_market_value of the included_property as of either the date of death or the alternate_valuation_date under sec_2032 if the personal representative elects as natalie did here sec_20_2031-1 estate_tax regs fair_market_value is the price at which property would change hands between a willing buyer and a willing seller neither under any compulsion to buy or sell and both having knowledge of relevant facts sec_20_2031-1 estate_tax regs the determination of fair_market_value is a question of fact and the trier of fact must weigh all relevant evidence of value and draw appropriate inferences 323_us_119 304_us_282 while listed prices normally establish fair_market_value of publicly traded stock the value of unlisted stock is best determined by considering actual sales at arm’s length in the normal course of business within a reasonable_time before or after the valuation_date 79_tc_938 estate of noble v commissioner tcmemo_2005_2 when arm’s-length sales of unlisted stock are unavailable or inconclusive the value of closely held stock shall be determined by considering all other available financial data and all relevant factors that would affect fair_market_value revrul_59_60 1959_1_cb_237 these factors include the corporation’s net_worth prospective earning power dividend- paying capacity and other factors estate of andrews v commissioner supra pincite sec_20_2031-2 estate_tax regs revrul_59_60 sec_4 c b pincite these factors cannot be applied with mathematical precision and the weight given to each factor must be considered in light of the particular facts of each case estate of andrews v commissioner supra pincite b expert opinions both parties submitted expert reports providing valuations of the estate’s kohler stock as of the alternate_valuation_date which considered many different factors and ascribed different weights for each resulting in a wide range of proposed valuations see estate of deputy v commissioner supra the 8both parties also submitted expert reports providing valuations of the stock as of frederic’s date of death the expert report the estate submitted as of frederic’s date of death concluded that the value of the stock was higher on the date of continued experts’ value conclusions with respect to the estate’s stock on the alternate_valuation_date differed by more than dollar_figure million no nominal amount when considering expert testimony a court is not required to follow the opinion of any expert if it is contrary to the court’s judgment id citing helvering v natl grocery co u s pincite and 538_f2d_927 2d cir affg t c memo a court may adopt or reject expert testimony and will reject expert testimony where the witness’ opinion of value is so exaggerated that the testimony is incredible 92_tc_312 84_tc_722 estate of deputy v commissioner supra we are not obligated to pay any regard to an expert opinion that lacks credibility estate of hall v commissioner supra chiu v commissioner supra estate of deputy v commissioner supra we may find evidence of valuation provided by one of the parties to be much more credible than that of the other party so that our findings result in a significant victory for one side rather than a compromise between the two see 74_tc_441 continued death than on the alternate_valuation_date see sec_2032 we shall now examine the experts’ opinions and methodologies keeping in mind that respondent has the burden_of_proof to show that the value the estate reported on its return is incorrect c respondent’s expert witness dr scott hakala of cbiz because respondent has the burden_of_proof we shall first consider the conclusions of respondent’s expert witness dr scott hakala dr hakala concluded that the fair_market_value of the estate’s stock on the alternate_valuation_date was dollar_figure million we explained to the parties after respondent rested his case that we had grave concerns about dr hakala’s valuation methods and conclusions we continue to have these concerns dr hakala’s background and certifications although dr hakala has a doctorate from the university of minnesota and is a chartered financial analyst he is not a member of the american society of appraisers asa nor the appraisal foundation dr hakala’s report also was not submitted in accordance with the uniform standards of professional appraisal practice uspap dr hakala did not provide the customary uspap certification which assures readers that the appraiser has no bias regarding the parties no other persons besides those listed provided professional assistance and that the conclusions in the report were developed in conformity with uspap dr hakala’s valuation processes and methodologies dr hakala’s background research on kohler was limited he met with kohler management just once for about hours he did obtain financial information from the company including both the operations plan and management plan however and also considered industry information dr hakala used two of the three traditional approaches to business valuation the income approach and the market approach we agree with his decision not to use the third approach the cost approach which is best suited for asset-intensive businesses rather than going concerns like petitioners’ experts he also did not consider any actual sales of kohler stock in his analysis we shall briefly describe dr hakala’s use of the income approach and the market approach dr hakala used only one method under the income approach and it was not a dividend-based method he used only a discounted cash_flow dcf method dr hakala stated that the dcf method was the most accurate method and was convinced of the redundancy or unreliability of dividend-based methodsdollar_figure 9the dcf method discounts to present_value the expected future income of the corporation to generate a value for the business and the stock 10dividend-based methods in contrast to the dcf method generally value the stock based on the expected future dividends to be received on the stock some dividend-based methods also take into account the probability of possible liquidity events continued in forecasting the cash_flow for the dcf method dr hakala did not use the expenses in the projections kohler provided him he decided to make his own assumptions about expenses dr hakala applied these assumptions without first discussing them with anyone at kohler dr hakala created two dcf models one using revenues from the operations plan and one using revenues from the management plan he weighted the results he derived from these two dcf models in a manner inconsistent with the reality of the business he weighted the realistic management plan based model percent and the more aspirational operations plan based model percent because he thought the aspirational operations plan was a more likely scenario dr hakala made a last minute correction to the value he determined under the income approach at trial his error resulted in an dollar_figure million overvaluation of the kohler stock in his report under the market approach dr hakala used two methods like the estate’s experts he used the guideline company method but was the only one of the three experts who used the transaction methoddollar_figure while the estate’s experts did not find continued such as initial public offerings 11the guideline company method examines certain financial continued transactions in companies that had sufficient similarity to kohler dr hakala found transactions he thought were comparable and then applied the ratios he found in those transactions to value the kohler stock once dr hakala determined the values under the transaction_method and the guideline company method dr hakala decided to weight the guideline company approach percent and the transaction_method percent dr hakala thought the guideline company method was more reliable and there were not very many comparable transactions that could be used in the transaction_method after dr hakala had weighted the values he found under each approach he averaged the approaches and considered whether a discount for lack of marketability should be applied he concluded a 25-percent discount was appropriate including his adjustment for his dollar_figure million error dr hakala determined that the kohler stock held by the estate was worth dollar_figure million on the alternate_valuation_date continued information and market prices of publicly traded comparable companies and compares that financial information with financial information of the corporation to be valued to project the price that shares of the corporation to be valued would sell for if the corporation to be valued were publicly traded the transaction_method is similar to the guideline company method except that comparable companies that have recently been acquired are selected and the financial information is compared to the price obtained in the transaction rather than the market price analysis we have several significant concerns about the reliability of dr hakala’s report these concerns lead us to place no weight on dr hakala’s report as evidence of the value of the kohler stock the estate held we have previously discussed the lack of customary certification of dr hakala’s report and that his report was not prepared in accordance with all uspap standards we also have already noted that dr hakala admitted that his original report submitted to the court before trial overvalued the estate’s kohler stock by dollar_figure million or more than percent of the value he finally decided was correct this is not a minor mistake when we doubt the judgment of an expert witness on one point we become reluctant to accept the expert’s conclusions on other points brewer quality homes inc v commissioner tcmemo_2003_200 affd 122_fedappx_88 5th cir moreover we are convinced from his report and trial testimony that dr hakala did not understand kohler’s business he spent only hours meeting with management he decided the expense structure in the company’s projections was wrong and decided to invent his own for his income approach analysis he did not discuss his fabricated expense structure with management to test whether it was realistic dr hakala also decided to weight the operations plan model percent and the management plan model only percent under the income approach despite the admonitions of management that the operations plan projections were only what could be created in a perfect environment while the management plan forecasted realistic achievable targets in addition dr hakala did not use a dividend-based method under the income approach although the record reflects that periodic dividends were the primary means of obtaining a return on kohler stock due to the privately held nature of the company when asked why he did not use the dividend method at trial dr hakala argued first that the dcf analysis made other income approaches redundant and then stated that dividend-based methods were unreliable we are concerned by dr hakala’s choice to ignore any dividend-based method for kohler a privately owned company that periodically and historically has paid large dividends as a return to its shareholders recognizing that no ready market exists for a shareholder wishing to sell we found after the estate’s case in chief that respondent has the burden to prove that the value of the kohler stock on the estate’s return was incorrect after carefully reviewing and considering all of the evidence we continue to find dr hakala’s conclusions to be incredible we therefore give no weight to respondent’s expert’s conclusions respondent has therefore not met his burden_of_proof accordingly we find the value of the estate’s stock to be the amount the estate reported on its return dollar_figure d petitioners’ expert witnesses we now briefly describe the reports and valuation conclusions of petitioners’ experts mr schweihs and mr grabowski each of whom we find thoughtful and credible we give significant weight to their reports which lend further support to our conclusions mr schweihs’ valuation mr schweihs is a managing director of wma has been accredited as a senior appraiser in business valuation by the asa and is a certified business appraiser of the institute of business appraisers he has authored several books including co-authoring valuing a business with shannon pratt and robert reilly and has written between and articles on valuing businesses mr schweihs also gives two to four lectures a year on the topic he has appraised businesses since the early 1980s and his core work is valuing businesses and business interests including advising acquirers and sellers taxation matters and dispute resolution mr schweihs had periodically performed valuations of kohler stock in the several years before the valuation_date and is very familiar with the company for thi sec_12shannon p pratt robert f reilly robert p schweihs valuing a business 4th ed assignment in particular he was required to review significant information regarding the company and interview kohler management mr schweihs used the income approach and the market approach to value the estate’s kohler stock under the income approach mr schweihs used not only the dcf method but also the discounted dividend method and the dividend capitalization method he recognized that the dividend methods were important indicators of value where dividends represent the best if not the only opportunity for a minority shareholder to receive a cash return on his or her investment under the market approach mr schweihs used the capital market method also known as the guideline company method mr schweihs did not use the transaction_method unlike dr hakala because he was unable to find transactions in companies sufficiently similar to kohler where there was adequate information available mr schweihs also did not account for prior sale transactions of kohler stock in determining the value he determined that the transactions included a premium for being able to be a shareholder in a prominent privately held company like kohler and that this premium could not be quantifieddollar_figure 13we also note that the evidence of the pre-reorganization transactions including the dollar_figure price received by the dissenting shareholders in the litigation is not helpful because these transactions involve pre-reorganization stock which is not continued mr schweihs also determined that the prices paid in the transactions were not justified by analyzing the company’s historical and expected future performance mr schweihs also did not rely on the asset-based approach because kohler is a going concern operating company an asset- based approach in his view generally is not a reliable indicator of value for going concern companies mr schweihs applied a 45-percent lack of marketability discount to the values he determined under the dcf method and the capital market method and a 10-percent lack of marketability discount to the values he determined under the discounted dividend method and the capitalization of dividends method he used a lower discount for lack of marketability under the dividend methods because in his view the dividend method more directly reflected the value of the shares mr schweihs also determined that a 26-percent discount for lack of control applied to the value he determined under the dcf method mr schweihs weighted the dcf method and the capital market method each percent in his final analysis and gave percent weights to each of the dividend methods he concluded that the fair_market_value of the kohler stock the estate owned on the continued the stock we value in this case for example the pre- reorganization stock did not have the same transfer restrictions and purchase option thus affording purchasers more liquidity and the capital structure was different alternate_valuation_date was dollar_figure0 million mr schweihs used a similar analysis to value the pre-reorganization shares on the date of frederic’s death months earlier and determined the fair_market_value of those shares on the date of frederic’s death was dollar_figure5 million mr grabowski’s valuation mr grabowski was another expert who prepared an appraisal report and testified for the estate he has been valuing companies since first with s p corporate value consulting and since date as a managing director with duff phelps he is a member of the asa and is an accredited senior appraiser with the asa in business valuation he has taught finance and valuation courses at loyola university taught classes for the asa and teaches a class on cost of capital the majority of his work is valuation services in nonlitigation settings and he has valued several businesses similar to kohler including plumbing fixture businesses and closely held companies mr grabowski spent days at the company and interviewed employees spending considerable time with of them including herbert the president and chairman of the board and natalie the general counsel mr grabowski also reviewed numerous documents and considered general economic conditions and the industries in which kohler operates mr grabowski used the income approach and the market approach to value the kohler stock under the income approach mr grabowski used the dcf method the discounted dividend method and the adjusted discounted dividend method mr grabowski used the management plan to perform these analyses because he considered it the most accurate estimate of the future performance of the company under the market approach mr grabowski used the guideline publicly traded company method he identified publicly traded companies in each market segment in which kohler operated and applied valuation multiples to these entities to estimate the value of each kohler market segment he then weighted the valuation conclusion as to each segment of the business based on the relative portion of kohler’s business that the segment comprised mr grabowski did not use the cost approach because kohler was a growing and profitable business that was likely worth more than the values of its assets mr grabowski then considered each of the values he had determined and found that they all resulted in values fairly close to each other he assessed the strengths and weaknesses of each method and ultimately decided that the adjusted discounted dividend method was the most appropriate method because it reflected the actual cash flows a shareholder could expect to receive the adjusted discounted dividend method also reflected the remote possibility that kohler would be sold or undergo an initial_public_offering the closeness of the values determined by the other methods acted as a check that this value was correct he also reconciled his conclusion to prior sales of kohler stock to confirm the reasonableness of the analysis mr grabowski then made adjustments to the value determined under the adjusted discounted dividend method to reflect that kohler was closely held and the number of shares of stock the estate owned mr grabowski settled on a 35-percent discount for lack of marketability he determined this discount was correct by considering studies of restricted_stock and the stock of other companies similar to kohler he found that the restricted_stock studies did not give the full picture of the appropriate marketability discount because the studies involved only companies that eventually went public and therefore their shares eventually became marketable mr grabowski concluded an eventual public offering was not likely with kohler and therefore determined that a slightly higher discount was appropriate mr grabowski determined that a 25-percent adjustment for lack of control was warranted only in considering the value of the hospitality group and in considering the price paid to dissenting shareholders in the reorganization in making the 25-percent adjustment he considered factors such as the kohler family’s stated intention to control the company long term certain_sales of kohler stock transactions in the industry involving acquisitions of businesses with control premiums and published benchmark data mr grabowski then adjusted the value he determined for the adjusted discounted dividend method to reflect the discounts for lack of marketability and lack of control to determine that the fair_market_value of the estate’s kohler stock on the alternate_valuation_date was dollar_figure analysis we are impressed by the valuation methodologies and conclusions of mr schweihs and mr grabowski both are certified appraisers who spent sufficient time with the company and management to understand the kohler business they used the correct projection to value the business the realistic and accurate management plan as a result of their understanding of kohler they were also aware that the primary return a shareholder could expect from owning kohler stock was from periodic dividends and both made dividend methods an essential component of their analyses we find that the estate’s experts have provided thoughtful credible valuations strongly supporting the value the estate reported on its tax_return we also find that the estate’s experts’ appraisals are more thorough and consistent with traditional appraisal methodologies for closely held companies like kohler we accordingly give significant weight to their valuations iv valuation of the estate’s stock as previously stated we give no weight to respondent’s expert’s valuation of the estate’s stock respondent failed to introduce any evidence or present any arguments to persuade us that the value reported on the estate’s tax_return was incorrect and accordingly respondent has failed to meet his burden_of_proof in contrast both of the estate’s experts provided thoughtful valuations reflecting the true nature of the kohler business and used valuation methods considered reliable for privately held companies like kohler each valuation provided persuasive support for the value the estate reported on its return we ascribe great weight to both of these valuations and further find that the estate’s experts’ reports created a range significantly closer to the actual fair_market_value than respondent’s expert found accordingly based on our review of all of the valuation evidence giving due regard to our observation at trial of the witnesses for both parties and considering their testimony and the expert reports we conclude that the fair_market_value of the kohler stock owned by the estate on the alternate_valuation_date was dollar_figure v accuracy-related_penalty we have found the value of the stock held by the estate is the value the estate reported on its return we therefore need not address whether the estate is liable for the accuracy-related_penalty respondent also determined that the petitioners in the gift_tax cases were liable for the accuracy-related_penalty under sec_6662 there is generally a 20-percent penalty on any portion of an underpayment attributable to a substantial_estate_or_gift_tax_valuation_understatement sec_6662 and b there is a gift_tax valuation_understatement where property is reported on a gift_tax_return at a value percent or less than the value eventually determined by the court sec_6662 where property is reported at a value less than percent of the value eventually determined by the court the penalty imposed under sec_6662 is increased from percent to percent sec_6662 respondent has the burden of production regarding penalties and must come forward with evidence that it is appropriate to impose the penalty see sec_7491 116_tc_438 the parties have stipulated that the final value of the gifts will be governed by our ruling on the value of the estate’s stock and have provided us with the formula they intend to use to calculate the valuation of each gift based on our review of this formula and the value we concluded in the estate_tax case we find that none of the petitioners in the gift_tax cases has made a substantial gift_tax valuation_understatement see sec_6662 to reflect the foregoing and the concessions of the parties decisions will be entered under rule
